Name: Commission Regulation (EEC) No 1994/86 of 26 June 1986 amending Regulation (EEC) No 67/86 concerning the protective measures applicable to imports of provisionally preserved raspberries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 86 Official Journal of the European Communities No L 171 /25 COMMISSION REGULATION (EEC) No 1994/86 of 26 June 1986 amending Regulation (EEC) No 67/86 concerning the protective measures applicable to imports of provisionally preserved raspberries the start of the Community harvest ; whereas the measures adopted should enable a further assessment of the situation to be made during the next few months ; whereas , under these circumstances, the measures in force should be extended for a limited period, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1838/86 (2), and in particular Article 18 (2) thereof, Whereas Commission Regulation (EEC) No 67/86 (3) provides for protective measures for provisionally preserved raspberries by introducing a minimum import price to be respected on import into the Community and by applying countervailing charges on products which do not respect that price ; whereas Article 6 of the said Regu ­ lation provides that it will apply until 30 June 1986 ; Whereas the current market situation is such that there is still a risk of market disturbances immediately preceding HAS ADOPTED THIS REGULATION : Article 1 In Article 6 of Regulation (EEC) No 67/86, '30 June 1986' is replaced by ' 15 October 1986'. Article 2 This Regulation shall enter into force on 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49 , 27 . 2 . 1986, p . 1 . (*) OJ No L 159 , 14 . 6 . 1986, p . 1 . P) OJ No L 12, 16 . 1 . 1986, p . 13 .